Case 1:19-cv-00351-JAW Document 23 Filed 05/27/20 Page 1 of 2           PageID #: 81



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

ROBERT GOGUEN,                         )
                                       )
             Plaintiff,                )
                                       )
      v.                               )      No. 1:19-cv-00351-JAW
                                       )
UNITED STATES OF AMERICA,              )
                                       )
             Defendant.                )

      ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      On July 29, 2019, Robert Goguen filed a complaint seeking a declaratory

judgment that 18 U.S.C. § 2250(a) of the Sex Offender Registration and Notification

Act (SORNA), as applied to him, is unconstitutional. Compl. (ECF No. 1). On

January 3, 2020, The United States (Government) filed a motion to dismiss the

complaint. Mot. to Dismiss by Def. United States of America Pursuant to Federal

Rules of Civil Procedure 12(B)(1) & 12(B)(6) (ECF No. 16). Mr. Goguen filed a

response to the motion to dismiss on January 14, 2020. Resp. to Def.’s Mot. to Dismiss

(ECF No. 17). On January 15, 2020, the Government filed a reply. Reply in Further

Supp. of Mot. to Dismiss Pursuant to Federal Rules of Civil Procedure 12(B)(1) &

12(B)(6) (ECF No. 18).      On January 17, 2020, Mr. Goguen filed a citation of

supplemental authority in response to the motion to dismiss. Citation of Suppl.

Authority (ECF No. 19).

      On March 27, 2020, the United States Magistrate Judge filed with the Court

his Recommended Decision, in which he recommended that the Court grant the
Case 1:19-cv-00351-JAW Document 23 Filed 05/27/20 Page 2 of 2         PageID #: 82



Government’s motion to dismiss. Recommended Decision on Def.’s Mot. to Dismiss

(ECF No. 20) (Recommended Decision). Mr. Goguen objected to the Recommended

Decision on April 28, 2020. Obj. to Magistrate’s Recommended Decision on Def.’s Mot.

to Dismiss (ECF No. 21). On May 11, 2020, the Government responded to Mr.

Goguen’s objection. Gov’t’s Resp. to Obj. to R. & R. (ECF No. 22).

      The Court reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; the Court has made a de novo

determination of all matters adjudicated by the Magistrate Judge’s Recommended

Decision; and the Court concurs with the recommendations of the United States

Magistrate Judge for the reasons set forth in his Recommended Decision, and

determines that no further proceeding is necessary.

      1.     The Court AFFIRMS the Recommended Decision of the Magistrate
             Judge (ECF No. 20).

      2.     The Court GRANTS the Government’s Motion to Dismiss Pursuant to
             Federal Rules of Civil Procedure 12(b)(1) & 12(b)(6) (ECF No. 16).

      SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 27th day of May, 2020




                                          2
